DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakalski (U.S. PG-PUB NO. 2015/0311922) in view of Petrovic (U.S. PG-PUB NO. 2015/0304596).
-Regarding claim 1, Bakalski discloses a printed circuit board (paragraph 47) comprising: a mounting surface (FIG. 8); a transceiver mounted on the mounting surface and configured to process radio- frequency signals (multimode transceiver 802, FIG. 8); and a radio-frequency module mounted on the mounting surface in communication with the transceiver (see tunable switching networks 810 and 811, FIG. 8), and M conductive traces on the printed circuit board (paragraph 47).
Bakalski is silent to teaching that the radio-frequency module including an interface including M inputs and M outputs, the interface configured so that each of the M inputs is coupled to a separate output of the M outputs through a separate single-pole single-throw switch; each of the M conductive traces being electrically coupled to a respective one of the M outputs of the interface, at least two of the M conductive traces being combined together to thereby provide on-board consolidation of radio-frequency signal paths.

In the same field of endeavor, Petrovic teaches the radio-frequency module including an interface including M inputs and M outputs, the interface configured so that each of the M inputs is coupled to a separate output of the M outputs through a separate single-pole single-throw switch (switch 306, 308, FIG. 3); each of the M conductive traces being electrically coupled to a respective one of the M outputs of the interface, at least two of the M conductive traces being combined together to thereby provide on-board consolidation of radio-frequency signal paths (combiner/splitter 310, FIG. 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of A with the teaching of B in order to provide selection from among several frequency bands without encountering the substantial losses associated with multi-throw switches.
-Regarding claim 18, the combination further discloses the conductive traces includes a plurality of conductive trace segments each configured to mate with a separate one of the M outputs and combine with at least one other conductive trace segment of the plurality of conductive trace segments on the printed circuit board (Bakalski, see tunable switching networks 810 and 811, FIG. 8).
-Regarding claim 20, the combination further discloses both the quantity N and the quantity M are greater than or equal to 10 (switching network as disclosed by Bakalski in combination with single pole single throw switch as disclosed by Petrovic).

Allowable Subject Matter
Claims 4, 5, 7-10, and 12-17 are allowed.
s 2 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive. Applicant argues that the use of single-throw switches in the tunable switching network of Bakalski would frustrate the stated purpose of routing multiple signals to a single pole.
The examiner respectfully disagrees. In response to applicant's argument that combining Bakalski’s tunable switching network with Petrovic’s single-pole single-throw switch would frustrate the stated purpose of routing multiple signals to a single pole, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, when combining Bakalski’s tunable switching network with Petrovic’s single-pole single-throw switch, each throw in the switching network would work as single-pole single throw. Therefore, by selectively opening non-selected signal’s single-pole single-throw switch and closing selected signal’s single-pole single-throw switch would perform the same routing function as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PING Y HSIEH/               Primary Examiner, Art Unit 2664